FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. U.S. Patent Application Publication 2015/0292998.
	With respect to claims 1-2, Jeong teaches drop test apparatus having a prop (base part 150 having a base plate 152, figure 2); a support protruding in a first direction from the prop (supports 112, figure 2); and a guide portion which defines a drop space together with the support (guide tube 148 having an opening at the top, paragraph 18, figure 2), wherein a drop test is performed through the drop space (paragraph 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. Patent Application Publication 2015/0292998 in view of Ishikawa U.S. Patent Application Publication 2005/0016256.
With respect to claims 11-12 and 15-16, Jeong teaches the claimed invention except a window structure which is inserted into the drop space and then dropped, wherein the window structure comprises a window and a weight portion which is attached to one side of the window, and wherein the window is a three-dimensional window, and the three-dimensional window comprises a front surface having a flat surface and side surfaces which are bent toward a rear side at four sides of the front surface.
Ishikawa teaches a fall impact apparatus (abstract) having a window structure (portable telephone 20, paragraph 28, figures 3-5) that is inserted into a drop space and then dropped (figures 3-5), where the window structure is a three-dimensional window and weight portion (display and body of the phone 20).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify drop testing apparatus of Jeong and provide a window structure for drop testing as taught by Ishikawa in order to provide a window drop test having where the drop test results can be reproduced repeatedly (paragraph 19, Ishikawa).
  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. Patent Application Publication 2015/0292998 in view of Abram et al. U.S. Patent Application Publication 2019/0265141.
With respect to claim 20, Jeong teaches the claimed invention except wherein sandpaper is disposed in an upper surface of the prop.
Abram teaches a drop impact system wherein a test object 13 impacts an impacting object 15 that may have sandpaper on the surface (paragraph 53).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the impact surface of the drop test in Jeong and add sandpaper to the impact surface as taught by Abram in order to provide specified surface condition for testing (paragraph 53, Abram).

Allowable Subject Matter
Claims 3-10, 13, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                             10/18/2022